Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest cited prior art of record, US 2010/0243955, fails to fairly teach or suggest, even in view of JP 2015-176110 and Polymer 47 (2006): 547-552, the liquid crystal alignment film comprising the specific combination of alignment film structure, and composition comprising the liquid crystal alignment agent comprising the copolymer comprising: the two or more repeating units selected from the group consisting of the repeating units represented by the Chemical Formulae 1 to 3, where the X1 to X3 tetravalent organic groups are represented by the tetravalent organic groups of the Chemical Formula 5, and the Y1 to Y3 divalent organic groups are represented by the Chemical Formula 4, wherein the liquid crystal alignment film is prepared by an alignment treatment of the precursor film, including irradiation with polarized light or rubbing in one direction, specifically without preceding or concurrent curing treatment, prior to a curing heat treatment of the aligned film, as amended in the supplemental amendment filed on November 15, 2021.  None of the prior art cited above teach the specific combination of Chemical Formulae.    
In addition, Applicant has demonstrated unexpectedly superior results using comparative data in the specification (Table 1, pages 46-49) in terms of a combination of a superior voltage holding ratio (measured, page 45) and a low AC afterimage level (in terms of luminance fluctuation rate, as measured, less than 10%: excellent; between 
The terminal disclaimer filed on November 15, 2021, has obviated any potential nonstatutory double patenting issues over the claims of US Patent No. 11,136,506.
KR 102161675 B1 is a KR family member that issued as a patent.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782